LECHE, J.
This is a rule by plaintiffs, citizens of the parish of St. Tammany, to have the name of defendant Alfred Rhody, erased from the registration rolls of said parish as being an alien and not entitled to the electoral franchise. From a judgment in favor of defendants, plaintiffs have taken the present appeal.
*901This court may only exercise jurisdiction in a suit involving the right to registration as a voter, by virtue of article 201 of the Constitution, and that jurisdiction is limited to a contest over the qualifications prescribed in sections 3 and 4 of article 197 of the same instrument. As there is no question here of the qualifications for registration prescribed by said sections 3 and 4, we are compelled to decline jurisdiction of this case. State ex rel. Ryanes v. Gleason, 112 La. 612, 36 South. 608; Robert L. Aubert et al. v. Wade Burns et al., No. 22712 of the docket of this Court, 77 South. 782,1 this day decided.
It is therefore ordered that the present appeal be dismissed.

 Ante, p. 895.